83 Ga. App. 837 (1951)
65 S.E.2d 254
GENERAL ACCIDENT FIRE & LIFE ASSURANCE CORPORATION et al.
v.
RHODES.
33372.
Court of Appeals of Georgia.
Decided May 11, 1951.
*838 Young & Hollis, Miller & Head, for plaintiffs in error.
Harry Dicus, Albert W. Stubbs, contra.
MacINTYRE, P. J.
An award made upon review by all of the directors of the State Board of Workmen's Compensation under Code § 114-708, affirming a previous award by one director upon issues of fact, is conclusive as to those issues if there is any evidence to sustain it. Fralish v. Royal Indemnity Co., 53 Ga. App. 557 (186 S.E. 567); Merry Bros. Brick & Tile Co. v. Holmes, 57 Ga. App. 281 (195 S.E. 223); Peninsular Life Ins. Co. v. Brand, 57 Ga. App. 526 (196 S.E. 264); American Mutual Liability Ins. Co. v. Jenkins, 63 Ga. App. 777 (12 S.E. 2d, 80); Maryland Casualty Co. v. Sanders, 182 Ga. 594 (186 S.E. 693); Webb v. General Accident, Fire & Life Ins. Co., 72 Ga. App. 127 (33 S.E. 2d, 273).
2. There was evidence authorizing the award of the single director, which was affirmed by the full board, and the superior court, on appeal, did not err in sustaining the award and dismissing the appeal.
Judgment affirmed. Gardner and Townsend, JJ., concur.